DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 10/18/2021, with respect to the 112b rejections and the rejections under 35 U.S.C. 102 have been fully considered and are persuasive.  The rejections of the relevant claims have been withdrawn in light of applicant’s amendments to rectify the 112b concerns as well as applicant’s incorporation of previously indicated allowable subject matter into the independent claims. 
Election/Restrictions
Claims 1, 11, and 18 are allowable. The restriction requirement between different species, as set forth in the Office action mailed on 5/4/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species I-V is withdrawn.  Claims 6-7 and 16-17, directed to unelected species (III and IV, specifically), are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim (the independent claims 1, 11, and 18).
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-3, 5-13, and 15-18 allowed.
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claims 1, 11, and 18 filed on 10/18/2021 could either not be found or was not suggested in the prior art of record.
The closest prior art is Bleich et al. (Patent No. US 7,918,849 B2), which discloses a medical needle assembly (Figs. 13a-c), comprising a needle (unmarked, epidural needle 2 in Fig. 6, shown below) having a needle body (central section of unmarked needle, shown below) including a sharp distal tip (left-most edge of unmarked needle, shown below) and having a needle lumen (lumen through unmarked needle, shown below) defining an inner diameter (shown below), an elongated tubular member (unmarked, shown below) configured to be at least partially disposed within the needle lumen (unmarked tubular member extends through needle lumen) and including an expandable distal portion (36) having an inner lumen (inside lumen on right side of 36) defining an inner surface (underside of umbrella shape of 36) wherein the expandable distal portion (36) is designed to shift between a first configuration (Fig. 13a) in which the expandable distal portion (36) has an outer diameter (outer diameter of 36) that is the same as or less than the inner diameter (shown below) of the needle lumen (unmarked, shown below) and a second configuration (Fig. 13c) in which the expandable distal portion (36) has an outer diameter (outer diameter of 36) that is greater than the inner diameter (shown below) of the needle lumen (unmarked, shown below); and an elongated inner member (unmarked, shown below) configured to shift the expandable distal portion (36) from the first configuration (Fig. 13a) to the second configuration (Fig. 13c) (Col. 31, lines 24-29: “In another variation, an alternative means of actuation of the cap system on the epidural catheter may be a wire or string that pulls the cap into a new shape. For example, FIG. 13 demonstrate a sliding umbrella-like mechanism for actuation of the distal epidural catheter based needle tip cover 36”).

    PNG
    media_image1.png
    500
    580
    media_image1.png
    Greyscale

With respect to claim 1, the feature wherein the elongated inner member defines an outer surface, wherein the outer surface of the elongate inner member disengages from the inner surface of the expandable distal portion to shift the expandable distal portion from the second configuration to the first configuration could not be found and was not suggested in the prior art of record. As can be seen in Bleich et al. the outer surface of the elongated inner member (unmarked inner tube) cannot disengage from the expandable distal portion (36), therefore it isn’t capable of disengaging to shift the expandable distal portion (36) from the second configuration to the first.
With respect to claim 11, the feature wherein the elongated inner member defines an outer surface, wherein the outer surface of the elongate inner member disengages from the inner surface of the expandable distal portion to shift the expandable distal portion from the second configuration to the first configuration could not be found and was not suggested in the prior art of record. As can be seen in Bleich et al. the outer surface of the elongated inner member (unmarked inner tube) cannot disengage from the expandable distal portion (36), therefore it isn’t capable of disengaging to shift the expandable distal portion (36) from the second configuration to the first.
Regarding claim 18, the method including shifting the expandable distal portion from the second configuration to the first configuration by disengaging the outer surface of the elongate inner member from the inner surface of the expandable distal portion such that the outer diameter of the expandable distal portion decreases could not be found and was not suggested in the prior art of record. As can be seen in Bleich et al. the outer surface of the elongated inner member (unmarked inner tube) cannot disengage from the expandable distal portion (36), therefore it isn’t capable of disengaging to shift the expandable distal portion (36) from the second configuration to the first.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771         

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771